             Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

ELFINA MCINTOSH,
                                                         *
         Plaintiff,
                                                         *
    v.                                                                 Civil Action No. 8:20-cv-00714-PX
                                                         *
CHRISTINE WORMUTH,
                                                         *
         Defendant.
                                              ***
                                       MEMORANDUM OPINION

         Pending before the Court in this employment discrimination action is the Motion to

Dismiss filed by Defendant Christine Wormuth, Secretary of the Army, and brought pursuant to

Federal Rules of Civil Procedure 12(b)(1) and (6). ECF No. 12. 1 The motion is fully briefed

and no hearing is necessary. See Loc. R. 105.6. Although the Court agrees that the Complaint,

as pleaded, is insufficient as a matter of law, McIntosh will be given 28 days to amend her

Complaint to address the identified deficiencies.

  I.     Background

         McIntosh proceeds pro se, and has filed this action using the pre-printed complaint forms

provided by the Court. ECF No. 1. Although McIntosh does not include any facts to support her

claims, she does append to the Complaint the EEOC decision in which the agency reached the

merits of her administrative claims. ECF No. 1-1. See Fin. Indus. Regul. Auth., Inc. v. Axis Ins.

Co., 951 F. Supp. 2d 826, 830 (D. Md. 2013) (“When reviewing a motion to dismiss, [t]he court

may consider documents attached to the complaint, as well as documents attached to the motion

to dismiss, if they are integral to the complaint and their authenticity is not disputed.”) (internal



         1
          Pursuant to Federal Rule of Civil Procedure 25(d), Christine Wormuth in her official capacity as Secretary
of the Army, is automatically substituted as a defendant for former secretary Ryan McCarthy.
          Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 2 of 13



quotation marks omitted). The EEOC decision, however, is not terribly clear; the relevant events

are not always in chronological order, and the decision does not help the Court determine which

claims McIntosh seeks to pursue. That said, the Court reads the Complaint as incorporating the

EEOC decision, and thus takes the “complaint facts” from the decision as true and in the light

most favorably to McIntosh.

        McIntosh began working as a contract management support specialist for the Department

of the Army’s Defense Veterans Brain Injury Center (“DVBIC”) in Silver Spring, Maryland in

September 2014. ECF No. 1-1 at 1. From the beginning of her time at DVBIC, McIntosh did

not get along with her male supervisors, among them the department’s resource manager,

program evaluation chief, and deputy chief of staff. ECF No. 1-1 at 2. After two months with

DVBIC, McIntosh asked to be transferred to a different department because of the constant

disagreement she was having with management. Id. McIntosh, in particular, cited that DVBIC’s

chief of staff, who is also a woman, had acted unreasonably and with hostility towards her after

McIntosh had brought to the chief’s attention financial misconduct on the part of government

contractors. Id. McIntosh believed that if she reported overspending further, she would face

retaliation. Id.

        Subsequently, McIntosh’s supervisors reduced her duties and intentionally kept her “out

of the loop,” of certain unspecified decisions. McIntosh alleges that she was treated “differently”

than certain identified coworkers who assumed some supervisory role over her. ECF No. 1-1 at

2–5. A male direct supervisor, for example, had been granted permission to attend a leadership

training conference, but McIntosh was not extended the same opportunity. Id. at 2. Also, her

male supervisors regularly teleworked for childcare purposes, but McIntosh was not granted

permission to do the same. Id. McIntosh also explains that in July 2015 she accidently



                                                2
            Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 3 of 13



misidentified the kind of leave she had taken, and in response supervisors provided her no

leeway, and declared her absent without leave (AWOL). Id. at 3.

        McIntosh also avers that supervisors bullied and harassed her on multiple occasions. In

January 2015, a coworker had falsely accused McIntosh of sexual harassment. ECF No. 1-1 at 3,

5. The deputy chief of staff, in response, conveyed that he viewed this accusation as harmless

because McIntosh was a single woman, and that the situation would be different if she were

married. Id. Supervisors also warned her that the workplace could become “uncomfortable” for

her if she filed a grievance. Id. at 5. Later that year, on August 7, 2015, the deputy chief of staff

became combative with McIntosh and got “in [her] face” when she refused to cancel a scheduled

day off. Id.

        On August 21, 2015, McIntosh made initial contact with an EEO counselor to complain

about her work environment. Around the same time, either on August 7 or 27, 2015 (ECF No. 1-

1 at 2, 4), McIntosh received a poor performance evaluation. 2 Although her rating technically

corresponds to a “successful” performance, McIntosh complains that the score was too low as

compared to the quality of her work. ECF No. 1-1 at 2. McIntosh requested that her second

level supervisor, the deputy chief of staff, change the score and he declined to do so. Id.

        On September 15, 2015, McIntosh informed her supervisors of her upcoming interview

with an EEO officer. Supervisors, in response, “forced” her to reschedule the appointment,

ostensibly by commanding that she first complete certain projects in advance of her interview.

Id. at 3–5. And just the day before, McIntosh told her supervisors that she had accepted a

position outside of DVBIC. The program evaluation chief retorted that she had no right to look


        2
          The Court acknowledges that this “poor” evaluation likely occurred on only one of the two dates. But the
Court cannot tell from the EEOC decision which date is the correct one. Obviously, this date matters, because if the
evaluation occurred after McIntosh complained to the EEO, and if she can aver plausibly that her evaluating
supervisors knew that she had complained, the evaluation may support her retaliation claim. See infra III.B.3.

                                                         3
          Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 4 of 13



for another position, criticized her work, and required that she give DVBIC two weeks’ notice

before she could leave. Id. at 3, 5. The next day, he banged on McIntosh’s office door, yelling

and reprimanding her for closing the door, and threatening that “if [he had] to tell [McIntosh]

again [she’d] see what happen[s].” Id. at 5.

       On October 17, 2015, McIntosh filed a formal charge with the EEO, alleging that she

suffered from discrimination and a hostile work environment on the basis of her sex, and in

retaliation for her initial August meeting with the EEO counselor. ECF No. 1-1 at 4. Shortly

after, EEO began a formal investigation into McIntosh’s allegations. ECF No. 12-2. The

assigned EEO investigator, citing scheduling difficulties, chose to gather relevant evidence by

reaching out to witnesses by email and soliciting from them sworn declarations. Id. The EEO

investigator, after having interviewed McIntosh, attempted unsuccessfully to obtain a declaration

from her. Id.; ECF No. 1-1 at 9.

       Following the investigation, the EEO office provided McIntosh with the written

investigation report. ECF No. 1-1 at 5. The report notified McIntosh of her right to request a

hearing before an Equal Employment Opportunity Commission (“EEOC”) Administrative Judge

(“AJ”). Id. McIntosh so requested, and DVBIC pressed for the AJ to issue an opinion without a

hearing. On May 14, 2018, the assigned AJ denied McIntosh’s request for a hearing and issued a

decision in the Army’s favor, finding that the Army had not subjected McIntosh to

discrimination. Id. at 6. McIntosh appealed the AJ’s decision to the EEOC which affirmed the

AJ on December 17, 2019. ECF No. 1-1.

       On March 17, 2020, McIntosh filed a pro se Complaint on pre-printed forms provided by

this Court. On the form, McIntosh states that she was a “victim of discrimination and

retaliation” and that the “agency refused to remove [her] from the hostile work environment.”



                                                 4
          Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 5 of 13



ECF No. 1 at 6. As to relief, she seeks monetary damages and an order directing the Army to

expunge negative information from her record and provide her a written apology. Id. at 7.

        Defendant moves to dismiss the Complaint for lack of subject matter jurisdiction, arguing

that McIntosh failed to properly exhaust her administrative remedies as a necessary precondition

to filing suit. ECF No. 12-1 at 12–14. Defendant also maintains that even if she had exhausted

her claims, McIntosh has failed to aver sufficient facts that make plausible she had suffered

discrimination, retaliation or a hostile work environment. Id. at 14–20. Because this Court

views administrative exhaustion not as a jurisdictional prerequisite, but rather as a claims

processing rule, see Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1851 (2019), the Court

construes this argument as it does the remaining arguments, as subject to review pursuant to

Federal Rule of Civil Procedure 12(b)(6).

 II.    Standard of Review

        A motion brought under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of the complaint. In ruling on a motion to dismiss brought pursuant to Rule 12(b)(6),

the Court “accepts the factual allegations in the complaint as true and construes them in the light

most favorable to the nonmoving party.” Rockville Cars, LLC v. City of Rockville, 891 F.3d 141,

145 (4th Cir. 2018). The Court may also consider documents attached to the motion to dismiss

when “integral to and explicitly relied on in the complaint, and when the [opposing parties] do

not challenge the document[s’] authenticity.” Zak v. Chelsea Therapeutics, Int’l, Ltd., 780 F.3d

597, 606–07 (4th Cir. 2015) (quoting Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367

F.3d 212, 234 (4th Cir. 2004)) (internal quotation marks omitted).

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556



                                                   5
          Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 6 of 13



U.S. 662, 678 (2009) (internal quotation marks omitted). “A plaintiff must provide sufficient

detail to show that he has a more-than-conceivable chance of success on the merits.” Upstate

Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 645 (4th Cir. 2018), vacated on

other grounds, 140 S. Ct. 2736 (2020).

       A district court must liberally construe a complaint filed by a pro se litigant to allow the

development of a potentially meritorious case. Hughes v. Rowe, 449 U.S. 5, 9 (1980). The court

may not, however, ignore a clear failure in the pleading to allege facts that set forth a cognizable

claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990) (citation omitted).

If the Court can reasonably read the complaint as stating a claim for relief, it should do so;

however, a district court may not rewrite a complaint in order for it to survive a motion to

dismiss. Desgraviers v. PF-Frederick, LLC, 501 F. Supp. 3d 348, 351 (D. Md. 2020) (citing

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985)).

III.   Analysis

       A. Rule 8(a) Pleading Requirements

       Defendant first argues that the Complaint fails to comply with the basic pleading

requirements under Federal Rule of Civil Procedure 8(a). ECF No. 12-1 at 9–12. But without

justification, Defendant artificially confines the Complaint to the pre-printed form. Id. at 9 (“In

the ‘statement of claim’ section of the Complaint, Plaintiff alleges in full: [transcribed five lines

of text]. That’s it.”). The Complaint, however, incorporates the EEOC decision. ECF No. 1-1.

When considering the EEOC decision as integral to the Complaint, Defendant’s argument lacks

any force. Accordingly, the Court looks to the Complaint and the facts set forth in the EEOC

decision when assessing the sufficiency of the claims.




                                                  6
             Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 7 of 13



         B. Title VII claims

         The EEOC decision appended to the Complaint references three discrimination claims:

disparate treatment, hostile work environment and retaliation. ECF No. 1-1 at 9–10. The Court

addresses each separately.

              1. Disparate Treatment

         Title VII makes it unlawful “to discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2. As to her disparate treatment

claim, McIntosh must aver facts by which the Court could infer plausibly (1) McIntosh’s

membership in a protected class; (2) her satisfactory job performance; (3) that she was subject to

an adverse employment action; and (4) that others outside the protected class with similar job

functions were treated more favorably. Coleman v. Md. Ct. App., 626 F.3d 187, 190 (4th Cir.

2010). At the motion to dismiss stage, the Complaint must, at a minimum, “include sufficient

factual allegations to show plausibly that the plaintiff suffered an adverse employment action

because of her” sex. Cobb v. Towson Univ., No. ELH-14-02090, 2015 WL 3654562, at *7 (D.

Md. June 10, 2015). 3

         To constitute an adverse action, the employer’s “conduct must materially alter the terms,

conditions, or benefits of employment.” Jeffers v. Thompson, 264 F. Supp. 2d 314, 329 (D. Md.

2003). As here, where a plaintiff’s theory of discrimination is by comparison to employees from

a non-protected class, the plaintiff ultimately “must demonstrate that the comparator was


         3
           At the motion to dismiss stage, McIntosh need not plead a prima facie case of discrimination as
articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Swierkiewicz v. Sorema N. A., 534 U.S.
506, 510, 515 (2002); McCleary-Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir.
2015). Rather, the complaint must allege facts that “raise a right to relief above the speculative level.” Coleman v.
Md. Ct. App., 626 F.3d 187, 190 (4th Cir. 2010) (quoting Twombly, 550 U.S. at 555). Nevertheless, the elements of
a prima facie case provide helpful guidance when reviewing “the adequacy of the allegations.” Niner v. Garrett Cty.
Pub. Works, No. ELH-17-2948, 2018 WL 3869748, at *16 (D. Md. Aug. 15, 2018).

                                                         7
            Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 8 of 13



‘similarly situated’ in all relevant respects . . . Such a showing would include evidence that the

employees dealt with the same supervisor, [were] subject to the same standards and . . . engaged

in the same conduct without such differentiating or mitigating circumstances that would

distinguish their conduct or the employer’s treatment of them for it.” Johnson v. Balt. City

Police Dep’t, No. ELH-12-2519, 2014 WL 1281602, at *19 (D. Md. Mar. 27, 2014) (quoting

Sawyers v. United Parcel Serv., 946 F. Supp. 2d 432, 442 n.10 (D. Md. 2013); Haywood v.

Locke, 387 F. App’x 355, 359 (4th Cir. 2010)). This is not to say that comparators must be

precisely equivalent to the plaintiff, but sufficient similarity must exist to allow appropriate

comparison. See Roberts v. Coffey, No. DKC-10-3359, 2012 WL 2000353, at *4 n. 11 (D. Md.

June 4, 2012); see also Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007) (“[T]he

purpose of the similarly situated requirement is to eliminate confounding variables, such as

differing roles, performance histories, or decision-making personnel.”), aff’d, 553 U.S. 442

(2008).

          When viewing the Complaint facts as true and most favorably to McIntosh, the

Complaint does not make plausible that she was treated adversely on account of her gender.

Although the facts show she had been treated differently than certain male employees (identified

as “S1” and “S2” in the EEOC decision) each were McIntosh’s supervisors, and so the Court

cannot, without more, assume they were “similarly situated” to McIntosh in all relevant

respects.” Johnson, 2014 WL 1281602, at *19 (D. Md. Mar. 27, 2014). Cf. Haywood, 387 F.

App’x at 359; Coleman, 626 F.3d at 191; Haynes v. Waste Connections, Inc., 922 F.3d 219, 223

(4th Cir. 2019). More fundamentally, the facts before the Court do not make plausible that

McIntosh suffered adverse treatment on account of her gender. On this element, the

discrimination claim fails as a matter of law. See Coleman, 626 F.3d at 190–91 (dismissing the



                                                  8
          Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 9 of 13



plaintiff’s claim of discriminatory termination where the complaint failed to allege facts

establishing that comparators were similarly situated or that race was the basis for termination).

       That said, the Court recognizes that McIntosh has never been given an opportunity to

amend her Complaint, which she ought to receive in fairness. See Weigel v. Maryland, 950 F.

Supp. 2d 811, 825–26 (D. Md. 2013) (court retains discretion to dismiss claims without

prejudice); Carter v. Norfolk Cmty. Hosp. Ass’n, 761 F.2d 970, 974 (4th Cir. 1985); Cosner v.

Dodt, 526 F. App’x 252, 253 (4th Cir. 2013) (where plaintiff has not yet amended complaint,

fairness counsels in favor of dismissing claims without prejudice). Accordingly, McIntosh will

be permitted to amend this claim to add facts that make plausible she suffered adverse

employment action on account of her gender.

           2. Hostile Work Environment

       As to the hostile work environment claim, McIntosh must aver sufficient facts to make

plausible that she: (1) experienced unwelcome harassment; (2) based on her gender; (3) that was

sufficiently severe or pervasive to alter the conditions of employment and create an abusive

atmosphere; and (4) can be imputed to the employer. Buchhagen v. ICF Int’l, Inc., 545 F. App’x

217, 219 (4th Cir. 2013) (quoting Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th

Cir. 2003)); Bonds v. Leavitt, 629 F.3d 369, 386 (4th Cir. 2011). Courts consider “the frequency

of the discriminatory conduct; its severity; whether it is physically threatening or humiliating or a

mere offensive utterance; and whether it unreasonably interferes with the employee’s work

performance.” Faragher v. City of Boca Raton, 524 U.S. 775, 787–88 (1998) (internal quotation

marks and citation omitted). “A hostile environment exists ‘[w]hen the workplace is permeated

with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an abusive working environment.’”



                                                  9
            Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 10 of 13



Boyer—Liberto v. Fontainebleau Corp., 786 F.3d 264, 276–77 (4th Cir. 2015) (quoting Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21 (1993)) (alteration in original).

       The Complaint, as informed by the attached EEOC decision, reflects that McIntosh had

been “berated” for seemingly minor misconduct; was subject to a combative coworker who

voiced objection to her filing the grievance because she was a “single woman”; was told by a

supervisor he did not “care about” her looking for a new job, that she “had no right” to look for a

new job and she should be spending her time doing her job while they looked for her

replacement. ECF No. 1-1 at 5. The Court acknowledges that, on its face, these allegations do

not appear to describe a workplace permeated with hostility and harassment. See Vincent v.

MedStar S. Md. Hosp. Ctr., No. TDC-16-1438, 2017 WL 3668756, at *9–10 (D. Md. Aug. 22,

2017) (finding no hostile work environment where supervisor yelled at employee, called her

“stupid,” refused to communicate with her, and harassed her almost daily); Khoury v. Meserve,

268 F. Supp. 2d 600, 614 (D. Md. 2003), aff’d, 85 F. App’x 960 (4th Cir. 2004) (describing

encounter where a supervisor “yelled at Plaintiff, told her she was incompetent, pushed her down

in her chair, and blocked the door to prevent Plaintiff from leaving while he continued to yell at

her”); Myers v. Md. Auto. Ins. Fund, No. CCB-09-3391, 2010 WL 3120070, at *6 (D. Md. Aug.

9, 2010) (insufficient that “instances of negative feedback may have been offensive to [plaintiff]”

as “criticism is usually unwelcome”). But again, McIntosh has not yet been granted an

opportunity to amend her Complaint to state in her own words the factual basis for her hostile

work environment claim. Accordingly, although the claim is insufficient as pleaded, the Court

will permit McIntosh one chance to amend her Complaint consistent with this decision, if

possible.




                                                  10
         Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 11 of 13



           3. Retaliation

       Lastly the Court considers McIntosh’s retaliation claim. Under Title VII, an employer is

prohibited from taking adverse action against an employee because she has “opposed” a practice

that Title VII forbids, or has “made a charge, testified, assisted, or participated in” a Title VII

“investigation, proceeding, or hearing.” 42 U.S.C. § 2000e-3(a); see also Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 59-60 (2006). To sustain a retaliation claim, McIntosh must

show that she (1) engaged in protected activity; (2) was subject to an adverse employment

action; and (3) that a causal link exists between the two. Coleman, 626 F.3d at 190.

Importantly, the adverse employment action necessary to sustain a retaliation claim “need not

affect the terms and conditions of employment.” Strothers v. City of Laurel, Md., 895 F.3d 317,

327 (4th Cir. 2018). “[T]he acts will be considered sufficiently adverse if they might have

dissuaded a reasonable worker from engaging in protected activity.” Id. (quoting Burlington, 548

U.S. at 64, 68) (cleaned up).

       Defendant argues that McIntosh’s complaint fails to identify any protected activity for

which she was subject to retaliation. ECF No. 12-1 at 20. Clearly that is not correct. McIntosh

first contacted the EEO in August 21, 2015 and claims that she suffered adverse action as a

result. ECF No. 12-1; 1-1 at 4. Next on September 15, McIntosh told her supervisors directly

that she had an appointment with EEO and avers that she was discouraged from attending. ECF

No. 1-1 at 3.

       Even so, the Court discerns no evidence suggesting that McIntosh’s supervisors knew of

this prior contact with the EEO office, and such knowledge is a necessary prerequisite to

sustaining a retaliation claim. Price v. Thompson, 380 F.3d 209, 213 (4th Cir. 2004), abrogated

on other grounds by 570 U.S. 338 (2013) (explaining that the employer must know the employee



                                                  11
         Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 12 of 13



engaged in protected activity as a prerequisite to establishing a causal connection). Although

McIntosh avers that her supervisors gave her poor performance evaluation, subjected her to

“combative” and “in her face” pressure to cancel her scheduled leave, and threatened that she

must keep her office door open or “you’ll see what [will] happen to you,” ECF No. 1-1 at 5, no

facts demonstrate that the supervisors knew at the time that McIntosh had complained to the

EEO. But, as with the other claims, McIntosh will be given one opportunity to amend the

retaliation claim, if possible, to address this pleading deficiency.

       C. Failure to “Exhaust” Administrative Remedies

       The Court lastly, and briefly, addresses the Defendant’s claim that McIntosh’s failure to

be interviewed by the EEOC investigator warrants dismissal for failure to exhaust administrative

remedies. ECF No. 12-1 at 13–14. Defendant argues that where a plaintiff refuses to participate

in the administrative process, and frustrates the purpose of encouraging resolution short of a civil

suit, the Complaint should be dismissed for failure to exhaust administrative remedies. Although

Defendant is correct that “a plaintiff’s failure to cooperate in the administrative process

precludes exhaustion when it prevents the agency from making a determination on the merits,”

Jasch v Potter, 302 F.3d 1092, 1094 (9th Cir. 2002), the Court cannot conclude that this is what

took place here. First and most obviously, the EEOC did make a determination on the merits as

laid out in the EEOC decision. ECF No. 1-1. By contrast, the few cases on which the Defendant

relies arise where a plaintiff has plainly flouted specific orders, see Davis v. Potter, No. 3:10-cv-

80, 2010 WL 3943781, at *2 (W.D.N.C. Oct.7, 2010) (EEOC investigator submitted a letter

“requiring” that plaintiff participate in the process by submitting an affidavit); or where the

plaintiff’s refusal to cooperate prevented the agency from reaching a decision on the merits. See

Gazzero-Langford v. Shinseki, No. 2:12-cv-02059, 2013 WL 125675, at *3 (E.D. Pa. Jan. 9,



                                                  12
         Case 8:20-cv-00714-PX Document 23 Filed 08/02/21 Page 13 of 13



2013) (agency “determined that, without Gazzerro–Langford’s affidavit, her discrimination

claims could not be sustained on the record before it”).

       McIntosh did not appear duty bound to submit an affidavit. ECF No. 12-2. But more

importantly, the EEOC had no difficulty reaching the merits of her claims without her testimony.

ECF No. 1-1 at 6. Accordingly, in this case, the Court cannot justify dismissal for failure to

exhaust remedies.

IV.    Conclusion

       Even when viewing the EEOC decision appended as integral to the Complaint, the Court

must grant Defendant’s motion to dismiss the claims. However, because McIntosh proceeds pro

se, the Court will permit her to file an Amended Complaint within twenty-eight days from the

date of this opinion and order, to cure the deficiencies discussed above.

       Even though McIntosh does represent herself, she is still obligated to state her claims

clearly and succinctly, asserting all facts necessary to support each allegation. In her Amended

Complaint, she is encouraged to state the facts supporting her claims in chronological order and

using numbered paragraphs. She may also, but is not required to, attach documents that will be

considered integral to the Amended Complaint. Most essentially, McIntosh must address, if she

can, the deficiencies in each of the claims. Failure to do so may result in dismissal of the claims

with prejudice.

       A separate order follows.



       8/2/21                                                       /s/
Date                                                         Paula Xinis
                                                             United States District Judge




                                                13
